        Case 2:18-cv-00002-BMM Document 273 Filed 03/22/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION


JOHN MEYER,                                    Case No. CV-18-02 -BU-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

BIG SKY RESORT,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

         In accordance with the Jury Verdict rendered on March 11, 2021,
         Document No. 267, Judgment is entered in favor of the Defendant and
        against the Plaintiff.

        Dated this 22nd day of March, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ S. Redding
                                                       S. Redding, Deputy Clerk
